PER CURIAM.
The plaintiff, a physician and surgeon of the city of Sandusky,-brought this action in the court of common pleas to enjoin alleged unlawful and unfair competition by the defendant. The case is brought to this court, by appeal. It presents an important and interesting question not heretofore, so far as we are apprised, specifically considered or determined in any court of this state or other jurisdiction. The defendant was engaged in the practice of what he denominates, not medicine or surgery, for which he concedes that he had no license under the medical examination and registration law of Ohio, but the “chiropractic” adjustment of displaced spinal vertebrae, with the result, as claimed, of effecting remarkable and speedy cure of numerous if not all bodily ailments.
The evidence before us discloses that the defendant is under indictment for alleged violation of the statute referred to (Sec. 4403c Rev. "Stat.). With this matter, however, we are not concerned, but the fact that the acts of defendant may be such as are forbidden by this penal enactment, may have an incidental bearing on the question of our power as a court of equity to prevent them.
There appears to be no serious contention by counsel for plaintiff '•but that his claim to the equitable interposition of this court is based ’mainly, if not wholly, upon this statute. Without legal provisions for the examination and licensing of physicians and surgeons, one person would-be as free as another to practice these professions without interference from the courts. True, there are in the plaintiff’s petition aver-ments that the acts of defendant are fraudulent in intent as well as illegal under the statute, but little emphasis has been placed on this assertion in argument or support given to it by evidence. However unfounded may be defendant’s claims as to the merits of the “chiropractic” method ■ of removing the cause of disease, and with regard to this we express no •opinion, we are not convinced that he knows or believes such claims to be false. But were it otherwise, it is’not apparent that the position of the plaintiff from a legal or equitable standpoint would be greatly strength- • ened. A court will not interfere with the practice of medicine or surgery .by one person on the petition of another, merely because such practice is *648■unskillful and patients may be injured rather than benefited thereby, nor because the patients are deceived by false claims of skill.
The plaintiff relies rather on what he earnestly urges is a property right to practice medicine and surgery conferred on him by his statutory license, and an interference with that property right by the unlawful competition of a person unlicensed.
Probably the statute rather qualifies rights heretofore existing than, confers new ones. It is not apparent that the law could stand the test of the constitutional requirement that laws shall be for the equal benefit, and protection of the people, if it had no object, purpose or effect other' than to confer special privileges upon certain people having certain qualifications to practice medicine, through excluding from such practice all others not so qualified. The constitutionality of the statute is based on the police powers of the legislature, and whatever benefit is derived from the statute by those engaged in the practice of "medicin'e and surgery is. only incidental. The circle of competition may be narrowed by excluding unlicensed competitors, but that is not the purpose of the law. Palmer v. Tingle, 55 Ohio St. 423, 440 [45 N. E. Rep. 313]; State v. Gardner, 58 Ohio St. 599 [51 N. E. Rep. 136; 41 L. R. A. 689; 65 Am. St. Rep. 785].
The statute, which is designed to protect the public, contains certain penal provisions enforcible in behalf of the public. Can a private individual invoke it in his own behalf and in a civil proceeding prevent the very acts which the statute makes criminal ?
We quote this language from an opinion by Lord Mansfield, 2 Burr. 803:
‘1 The rule is certain ‘ That where a statute creates a new offense, by prohibiting and making unlawful anything that was lawful before; and appoints a specific remedy against such new offense (not antecedently unlawful) by a particular sanction and particular method of proceeding, that particular method of proceeding must be pursued and no other. ’ ’ ’
This rule is followed and applied in Hancock Co. (Comrs.) v. Bank of Findlay, 32 Ohio St. 194, 200, 201, and asserted in other phraseology in State v. Dairy Co. 62 Ohio St. 123, 126 [56 N. E. Rep. 651].
We refer also to High, Injunctions (4 ed.) Secs. 20 and 769. In the latter section the author asserts that an injunction will be withheld against the perpetration of an act prohibited by public statute, the only ground urged for the relief being the diminution of the profits of a trade or business pursued by complainant in common with others.
While no reported case precisely like the one under our consideration has been cited to us, the courts of New York and Texas have passed upon *649conditions and contentions very analogous and have refused the relief here sought.
We refer to the cases of Smith v. Lockwood, 13 Barb. (N. Y.) 209; and York v. Yzaguairre, 71 S. W. Rep. 563 (Tex.).
The principles enunciated in those cases, so far as applicable to the case before us, we are disposed to adopt. We have found no others so1 pertinent to our inquiry.
It is the judgment of the court that plaintiff’s petition be dismissed.